SYNTEC BIOFUEL INC. WRITTEN CONSENT OF SHAREHOLDERS IN LIEU OF A SPECIAL MEETING OF SHAREHOLDERS DATED THE 1ST DAY OF NOVEMBER, 2007 As of today’s date, Syntec Biofuel Inc., (the “Corporation”) has issued and outstanding THIRTY-TWO MILLION, NINE HUNDRED AND SEVENTY-TWO THOUSAND, SIX HUNDRED AND TWENTY-NINE (32,972,629) common shares, all of which were entitled to vote on the resolutions.None of the shares were entitled to vote as a class. WHEREAS the Corporation wishes the shareholders to vote on appointment of Ms. Janet Cheng as Director of the Corporation; AND WHERAS the Corporation wishes the shareholders to vote on appointment of Dr. George Kosanovich as Director of the Corporation; NOW THERFORE, we, the following shareholders of the Corporation representing 69.15% of the issued and outstanding shares of the Corporation hereby consent to and adopt the following resolutions: 1. Appoint Ms. Janet Cheng to the Board of Directors 2. Appoint Dr. George Kosanovich to the Board of Directors. Shareholder Name Number of shares voted in motions 1-2 above Percentage Ownership Shareholder signature Ryerson Corporation AVV 9,205,000 27.92% /s/E. Geerman Zwiss AVV 852,000 2.58% /s/E. Geerman Power Network NV 763000 2.31% /s/E. Geerman Hokley Limited 852,000 2.58% /s/Cecil Morris Zurich Capital Corporation 820,000 2.49% /s/E. Geerman Eurocapital Corporation AVV 1,542,400 4.68% /s/E. Geerman Iris International Holdings Limited 4,873,000 14.78% /s/Mark Sieff Michael Jackson 814,000 2.47% /s/Michael Jackson Montilla Capital 3,080,000 9.34% /s/E. Geerman Total Number of Shares Voted 22,801,400 69.15% Total Number of Shareholders Represented 9 Accepted for filing in the Corporation’s records this 1st day November, 2007. /s/Michael Jackson Michael Jackson, Corporate Secretary
